LEW|S
BRlsBOls
BiSGAARD
usm-m

A¥'|CRNE\‘S AT LA\'(

\Q@\IG\UILWNh-\

NNNNNNNNNl-\)-\Hr-l_v-)-\>-¢r-*»-\
M~`lQ\UlLbJN|-i¢\$®\lG\W-BMNH¢

 

 

ROBERT W. FREEMAN

Nevada Bar No. 003062

DANIELLE C. MILLER

Nevada Bar No. 009127

LEW"IS BRISBOIS BISGAARD & SMITH LLP
6385 S. Rainbow Boulevard, Suite 600

Las Vegas, Nevada 891 18

702.893.3383

FAX: 702.893.3789

Attomeysfor Defendants Clark Coun!y and
Kathleen Lambermont

UNITED STATES DISTRICT COURT
DISTRIC'I` OF NEVADA, SOUTHERN DIVISION

JACQUELYN NICKLER, CASE NO. 2118-cv-01668-JCM-VCF
Plaintiff,
STIPULATION AND ORDER
vs. EXTENDING DEADLINE FOR THE

FILING OF DEFENDANTS CLARK
CLARK COUNTY, a Political Subdivision of COUNTY AND KATHLEEN

the State of Nevada; STEVEN D. GRIERSON LAMBERMONT’S REPLY TO

in his official and/or individual capacities; PLAINTIFF’S RESPONSE
KATHLEEN LAMBERMONT in her offica]
and/or individual capacities,

Det`endants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Danielle C. Miller, Esq.
of LEWIS BRISBOIS BISGAARD & SMITH LLP, counsel fur Defendants CLARK. COUNTY
and KATHLEEN LAMBERMONT, and James P. Kemp, Esq. of KEMP & KEMP ATTORNEYS
AT LAW, counsel for Plaintiff JACQUELYN NICKLER (“Plaintift”), and pursuant to Local
Rules 6-1 and 6-2, that:

The due date for Defendants’ Reply to Plaintiff’s Response (ECF No. 24) to Defendants’
Motion to Dismiss (ECF No. 18), be extended from December 20, 2018 to Deeember 28, 2018.
///

///
///

4829»5415--5907v l

 

LEWlS
BRlsaols
BISGAARD
&SW|H L|.P

A'|'FOM AT LAW

'~$®\l¢\Ul-PMN|-i

NNNNNNNNNh-\o-\)-l»-\»-i)-\\-\h-\r-\r-¢
OQ~JG"Ulh.wN>-i=\ooo~l¢\m-P~CHNHQ

 

 

Reason for the Extension:
Counsel for Defendants will need additional time to research and address the issues raised
in Plaintiff’s Response. This is Defendants’ and Plaintiff’s first request to extend this deadline,

which is made in good faith and not for purposes of delay.

 

 

DATED this L!th day of Decernber, 2018. DATED this L!th day of December, 2018.
KEMP & KEMP, ATTORNEYS AT LAW LEWIS BRIsBoIs BISGAARD & sMITH LLP
By= fumes ’P. Ke'mv By; ioanie[£é C. Mi[¢'er
JAMES P. KEMP, ESQ. ROBERT W. FREEMAN, ESQ.
Nevada Bar No. 63 75 Nevada Bar No. 003062
7435 W. Azure Drive, Ste. 110 DANIELLE C. MILLER, ESQ.
Las Vegas, Nevada 89130 Nevada Bar No. 009127
Attomeysfor Plaintzf" 6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 89118
Attorneysfor Dej%ndant
Clark County
IT IS SO ORDERED:

UNITED STATES DISTRICT .TUDGE

DATED; y//?//g

 

4329-5415-5907.1 2

 

